                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


MIHAE YU, M.D.,                              Civ. No. 19-00258 JMS-KJM

                   Plaintiff,                ORDER DENYING PLAINTIFF’S
                                             SECOND MOTION FOR
      vs.                                    TEMPORARY RESTRAINING
                                             ORDER, ECF NO. 18
QUEEN’S MEDICAL CENTER, ET
AL.,

                   Defendants.


ORDER DENYING PLAINTIFF’S SECOND MOTION FOR TEMPORARY
             RESTRAINING ORDER, ECF NO. 18

                                I. INTRODUCTION

            Plaintiff Mihae Yu, M.D. (“Plaintiff”) has filed a “Second Motion for

Temporary Restraining Order,” ECF No. 18 (the “TRO Motion”), seeking to

“enjoin the Defendants from continuing to suspend Plaintiff’s hospital privileges at

The Queen’s Medical Center,” pending the results of an internal due process

hearing currently scheduled to begin January 27, 2020 pursuant to Section 10.7.3

of the Bylaws of the Medical Staff of The Queen’s Medical Center (“Queen’s”).

ECF No. 18-5 at PageID #126. The court held a hearing on the TRO Motion on

January 14, 2020, followed by supplemental briefing filed on January 16, 2020.

Based on the following, the TRO Motion is DENIED.

                                         1
                               II. BACKGROUND

             Plaintiff is a board-certified surgeon who has practiced surgery at

Queen’s for over thirty years, and is the Medical Director of the Surgical Critical

Care Unit at Queen’s. Verified Am. Compl. ¶ 12, ECF No. 16 at PageID #81; Yu

Decl. ¶ 1, ECF No. 27-1 at PageID #775.

             According to the Amended Complaint, Defendant Queen’s is “a

corporation duly organized and existing under the laws of the State of Hawaii and

engaged in the provision of medical services” in Hawaii. ECF No. 16 at PageID

#79. It alleges that Defendant Jason Chang is the President and Chief Operating

Officer of Queens; Defendant Robb Ohtani, M.D., is chief of the medical staff at

Queen’s; Defendant Leslie Chun, M.D., is Vice President, Medical Staff Services,

and Chief Quality Officer of Queen’s; and Defendant Dean Mikami is a practicing

physician at Queen’s. Id. at PageID #79-80. Where appropriate, the court refers to

Queen’s, Chang, Ohtani, and Mikami collectively as “Defendants.”

A.    Proceedings Regarding Suspension of Plaintiff’s Privileges

             On June 6, 2018, the “Medical Executive Committee” (“MEC”) of

Queen’s reviewed one of Plaintiff’s surgical cases, and subsequently the MEC and

the Professional Practice Evaluation Committee (“PPEC”) of Queen’s met to

review other cases of Plaintiff. Plaintiff was apprised of these meetings and was



                                          2
permitted to provide input regarding any matter under review. Ohtani Decl. ¶ 5,

ECF No. 22-4 at PageID #280.

             Apparently as a result of those then-ongoing MEC and PPEC

proceedings, Plaintiff signed a letter on February 25, 2019 agreeing “to voluntarily

refrain from exercising clinical privileges . . . until the [MEC] Meeting, scheduled

for March 7, 2019.” ECF No. 22-8 at PageID #377. After that MEC meeting,

Plaintiff signed letters on March 8, 2019 and March 13, 2019, voluntarily agreeing

to continue to refrain from exercising surgical privileges at Queen’s, subject to

certain exceptions for particular types of surgeries where she agreed to have a

specified co-surgeon “present and scrubbed for the entirety of each case.” ECF

No. 22-9 at PageID #378. This agreement continued “until the final action(s) or

recommendation(s) from the QMC Medical Staff’s [MEC].” ECF No. 22-10 at

PageID #379.

             On May 13, 2019, Plaintiff filed suit in the First Circuit Court of the

State of Hawaii (“state court”), seeking to enjoin Defendants (1) from suspending

or limiting her privileges at Queen’s and (2) from making reports concerning

Plaintiff to the National Practitioners Data Bank. ECF No. 1-1 at PageID #12.

Plaintiff filed a Motion for Temporary Restraining Order the next day, which the

state court granted in part. ECF Nos. 22-2 & 22-3. The state court’s TRO was

limited to preventing Defendants from making reports to the National

                                          3
Practitioner’s Data Bank, but otherwise declined to enjoin suspension or limitation

of Plaintiff’s privileges. ECF No. 22-3.

               On May 20, 2019, Defendants removed the action to federal court

under 28 U.S.C. § 1331, based on allegations that Defendants “have violated and

will continue to violate Plaintiff’s rights to due process of law guaranteed by

Article I of the Constitution of the State of Hawaii and the First and Fourteenth

Amendments to the Constitution of the United States.” ECF No. 1 at PageID #3.1

And, after removal, the parties stipulated on June 4, 2019 that the state court’s May

14, 2019 TRO would remain in effect “until final determination by the [Queen’s]

Board of Trustees after waiver or exhaustion of Plaintiff’s procedural rights

provided by the [Queen’s’] Fair Hearing Plan or by further Order of this Court,

unless otherwise vacated, modified or extended by agreement of the parties

hereto.” ECF No. 9.

               Meanwhile, on May 31, 2019, the MEC issued a “Notice of Adverse

Recommendation Regarding Clinical Privileges,” recommending restricting

       1
         Plaintiff did not challenge that removal with a motion to remand, and at the January 14,
2020 hearing, Defendants’ counsel also stated that they were not challenging jurisdiction, at least
in these TRO proceedings. Some authority indicates that Queen’s is a “quasi-public” hospital
under Silver v. Castle Mem’l Hosp., 53 Haw. 475, 497 P.2d 564 (Haw. 1972) (discussing quasi-
public hospitals for purposes of a physician’s right to challenge credentialing decisions). See
Pac. Radiation Oncology v. Queen’s Med. Ctr., 861 F. Supp. 2d 1170, 1183 (D. Haw. 2012)
(applying Silver’s analysis to Queen’s). Whether Queen’s acts “under color of state law” and
what impact an answer to that question might have on subject-matter jurisdiction based on 42
U.S.C. § 1983 are not before the court, at least at this time.


                                                 4
Plaintiff’s privileges similarly to the restrictions that were agreed to in March

2019—that is, allowing Plaintiff to perform certain procedures without a co-

surgeon but requiring an approved co-surgeon for other listed procedures (and with

complete restrictions for other designated procedures). See ECF No. 22-22 at

PageID #572-76 (sealed). The notice informed Plaintiff she had the right, under

the Bylaws of the Medical Staff of the Queen’s Medical Center (“Bylaws”), to

request a hearing on the recommendation. Id. at PageID #570. And, on June 13,

2019, Plaintiff requested such a due process hearing regarding the May 31, 2019

MEC recommendation. See Am. Verified Compl. ¶ 22, ECF No. 16 at PageID

#83.

             On September 19, 2019, Queen’s issued Plaintiff a formal notification

of hearing under the Bylaws regarding the MEC’s May 31, 2019 recommendation.

See ECF No. 22-12 at PageID #382. The notice set a hearing for October 21 to 23,

2019 before a panel led by Judge (ret.) Dan Foley. Id. at PageID #383. The

hearing was later re-scheduled for December 10 to 12, 2019. See Heatherington

Decl. ¶ 2, ECF No. 22-16; ECF No. 22-17.

             At some point during this time frame, Plaintiff may have violated the

restrictions on her privileges by operating alone, without another surgeon present

as required for certain procedures. The Amended Complaint refers to a

notification received by Plaintiff on November 14, 2019 about a proposed 31-day

                                           5
suspension of privileges because she had operated alone for particular procedures

on two patients, ECF No. 16 at PageID #83-84. Similarly, Queen’s describes a

November 7, 2019 MEC meeting recommending a 31-day suspension that would

not become effective until after the pending due process hearing regarding the

MEC’s earlier May 31, 2019 recommendation. Ohtani Decl. ¶ 15, ECF No. 22-4 at

PageID #282. In any event, Plaintiff was entitled to a hearing (which she

requested) on this proposed 31-day suspension, and the parties agreed to combine

that hearing with the then-pending December 2019 hearing regarding the May 31,

2019 MEC recommendation.

B.    Proceedings Regarding Plaintiff’s Reappointment Application

             Meanwhile, Plaintiff submitted an application for an extension or

reappointment of her privileges, which were due to expire on November 8, 2019.

According the Defendants, Plaintiff “submitted an incomplete application for

reappointment on July 18, 2019,” and “did not submit a completed application for

reappointment until September 24, 2019, 46 days before her appointment term

ended on November 8, 2019.” Garrett Decl. ¶ ECF No. 35-3 at PageID #853-54.

Under Bylaws § 3.5.8.2, “Applicants should submit a completed reappointment

application at least ninety (90) days before the expiration of their current

appointment.” ECF No. 22-7 at PageID #326. On October 28, 2019, Plaintiff met



                                           6
with a Queen’s Credentialing Committee with respect to her reappointment

application review. ECF No. 22-4 ¶ 4, at PageID #282.

            On November 7, 2019, the day before Plaintiff’s privileges were to

expire, the MEC recommended reappointment for a one-year term under current

restrictions. That is, the MEC essentially recommended the status quo for a one-

year period—privileges with the restrictions set forth under the terms of the MEC’s

May 31, 2019 recommendation. See id. ¶ 15, ECF No. 22-4 at PageID #282. This

recommendation, however, was apparently not final—the Bylaws appear to require

final action by the Board of Trustees of Queen’s (the “Board”). See ECF No. 22-7

at PageID #329 (Bylaws section 3.5.15.3 regarding actions by the Board after

receiving the MEC’s recommendation). Such final action had not occurred by

November 8, 2019.

            In this regard, Plaintiff’s Amended Complaint alleges that after

November 8, 2019,

            Plaintiff was informed that her privileges had expired and
            that she could not practice or otherwise perform any
            medical treatments at Queen’s despite the Bylaw
            provision for an automatic extension in such
            circumstances [apparently section 3.5.12.3] and the
            existence of a long-standing policy and practice of
            allowing physicians’ (sic) to continue to practice at
            Queen’s when final actions upon their applications for
            renewal have been delayed.



                                         7
Am. Compl. ¶ 27, ECF No. 16 at PageID #84-85. 2

               After the MEC’s November 7, 2019 recommendation, on November

14, 2019, the Queen’s Quality and Patient Safety Committee (“QPSC”) met and

discussed Plaintiff’s reappointment application and MEC’s recommendation. The

QPSC disagreed with the MEC and voted to recommend rejection of Plaintiff’s

reappointment. See Ohtani Decl. ¶ 16, ECF No. 22-4 at PageID #282. The two

recommendations were then provided to the Board for review.

               Meanwhile, on November 21, 2019, the parties agreed to continue the

December 10, 2019 due process hearing until January 27 to 31, 2020. The

       2
         Plaintiff contends that, under the Bylaws, if final action is not taken before expiration,
then the current privileges are supposed to be “automatic[ally] extended.” She points to Bylaw
section 3.5.12.3, which reads:

               If, during the time applications for reappointment are being
               processed, a particular practitioner is being reviewed or
               investigated and the results will not be available to be considered
               before the end of the then current appointment period, the
               Credentials Committee shall recommend to the MEC that 1) the
               practitioner’s current appointment and clinical privileges be
               continued (unless there is an immediate threat to patient safety
               which requires a suspension of all or part of the privileges) until a
               recommendation is forwarded and 2) action on the application be
               deferred until sufficient information is available to evaluate it. The
               practitioner will be informed by the Vice President of Medical
               Services (or designee) when the Board decides to continue a
               practitioner’s appointment and clinical privileges pending
               resolutions of questions raised.

ECF No. 22-7 at PageID #328. Queen’s responds by citing Bylaws § 3.5.8.3, which indicates
“there may be an expiration of privileges prior to the reappointment,” if an application is
“submitted before the expiration of the current term, but not in time to allow sufficient review[.]”
Id. at PageID #326.


                                                  8
continuance was apparently to accommodate Plaintiff’s schedule “because Plaintiff

was a defendant in a medical malpractice case that was in trial at that time.”

Hetherington Decl. ¶ 3, ECF No. 22-16 at PageID #514.

             The parties agreed that the January 27, 2020 hearing
             would be a consolidated hearing to address the MEC’s
             May 31, 2019 recommended action to restrict Plaintiff’s
             privileges, the recommended 31-day suspension and
             Queen’s Board of Trustees action regarding Plaintiff’s
             reappointment application.

Id. (emphasis added).

             On December 9, 2019, Plaintiff’s counsel wrote a letter to counsel for

Queen’s, complaining about a lack of due process and an ongoing inability to see

or treat patients at Queen’s since November 8, 2019. He wrote in part:

             Dr. Yu has been prevented from seeing or treating any of
             her patients at The Queens Medical Center since
             November 8, 2019, without a hearing and without any
             determination that she poses a risk of imminent harm. In
             effect, the privileges that Dr. Yu has held and exercised
             for several decades have been removed summarily
             through a tainted process after The Medical Executive
             Committee voted unanimously to renew Dr. Yu’s
             privileges for one year with certain restrictions that are
             currently under review.

ECF No. 18-4 at PageID #116. The letter demanded reinstatement of privileges

immediately “in accordance with the most recent decision of the MEC.” Id.

             On December 11, 2019, counsel for Queen’s responded, denying that

a due process violation had occurred. ECF No. 22-18 at PageID #518. Counsel

                                          9
summarized the past proceedings—e.g., (1) the May 31, 2019 MEC

recommendation, (2) the November 2019 recommendation to suspend privileges

for 31 days for alleged violations of the restrictions on privileges, and (3) “any

potential final action taken with respect to [Plaintiff’s] application for

reappointment,” id.—all of which were to be part of the hearing set to begin on

January 27, 2020. Counsel also contended that arguments regarding due process in

the reappointment process were “premature since no final decision has been

issued,” pointing out that “[t]he authority to take final action with respect to

[Plaintiff’s] reappointment application rests with the Board.” Id. at PageID #519.

He indicated that he would follow up after a Board meeting on December 17,

2019. Id.

             In this regard, an applicable Bylaw (section 3.5.15.4) regarding action

on reappointment of privileges provides:

             If the Board considers modifying or rejecting a favorable
             action by the MEC and such modification or rejection
             would entitle the applicant to a hearing in accordance
             with the Fair Hearing Plan, the Board shall notify the
             applicant, through the Vice President, Medical Affairs,
             and shall take no final action until the applicant has
             waived or exhausted the procedural rights provided in the
             Fair Hearing Plan.

ECF No. 22-7 at PageID #329.




                                           10
             The Board met on December 17, 2019, and decided to reject the

MEC’s recommendation—that is, the Board accepted the QPSC recommendation

and rejected Plaintiff’s reappointment application. In addition to those

recommendations, the Board considered substantial additional information

regarding Plaintiff’s professionalism and clinical concerns, as well as that a due

process hearing was scheduled to begin on January 27, 2020 on all three matters—

the May 31, 2019 MEC recommendation, the November 2019 31-day suspension,

and the reappointment application. See, e.g., Ex. A to Ing Decl., ECF No. 35-17

(sealed).

             On December 18, 2019, the Board of Trustees issued a Notice of

Adverse Action regarding Clinical Privileges, denying Plaintiff’s reappointment

application. ECF No. 18-3. The Notice was characterized as the Board’s “final

decision,” concluding in part:

             While the MEC and Credentials Committee
             recommended approval of your reappointment
             application for one year (subject to a continuation of the
             restrictions communicated to you on May 31, 2019),
             QPSC disagreed with that recommendation and instead
             unanimously recommended denial of your reappointment
             on November 14, 2019. QPSC submitted its
             recommendation to the Board for final action, and the
             Board made a final decision to deny your reappointment
             to the medical staff on December 17, 2019, consistent
             with QPSC’s recommendation.



                                         11
Id. at PageID #114. The Board also formally notified Plaintiff that she had the

right to request a hearing regarding the decision within 30 days, with the

understanding that the matter was already contemplated by the parties to be part of

the upcoming January 27, 2020 proceedings. Id. at PageID #115.

C.    Procedural History in District Court

             On January 7, 2020, Plaintiff filed a First Amended Verified

Complaint for Declaratory Relief and Injunctive Relief and Damages. ECF No.

16. She also filed her “Second Motion for Temporary Restraining Order,” ECF

No. 18, which this court heard on January 14, 2020. Following the hearing, the

parties submitted supplemental memoranda on January 16, 2020. ECF Nos. 34,

35.

                         III. STANDARD OF REVIEW

             A temporary restraining order (“TRO”) may issue only if a plaintiff

meets her burden under well-established factors. The standard for issuing a TRO

is identical to the standard for issuing a preliminary injunction. See, e.g., Hawaii v.

Gannett Pac. Corp., 99 F. Supp. 2d 1241, 1247 (D. Haw. 1999); cf. Stuhlbarg Int’l

Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)

(observing that an analysis of a preliminary injunction is “substantially identical”

to an analysis of a temporary restraining order).



                                          12
              A preliminary injunction is an extraordinary and drastic remedy never

awarded as of right. Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations

omitted). To obtain a preliminary injunction, a plaintiff “must establish that

[plaintiff] is likely to succeed on the merits, that [plaintiff] is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in [plaintiff's] favor, and that an injunction is in the public interest.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

              As to the first factor, “if a plaintiff can only show that there are

‘serious questions going to the merits’—a lesser showing than likelihood of

success on the merits—then a preliminary injunction may still issue if the ‘balance

of hardships tips sharply in the plaintiff's favor,’ and the other two Winter factors

are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th

Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

(9th Cir. 2011)); see also Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018)

(reiterating the lesser “serious questions going to the merits” analysis). “The

elements . . . must be balanced, so that a stronger showing of one element may

offset a weaker showing of another.” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th




                                            13
Cir. 2012). All four elements must be established. DISH Network Corp. v. Fed.

Commc’n Comm’n, 653 F.3d 771, 776 (9th Cir. 2011).3

                                     IV. DISCUSSION

A.     Likelihood of Success on the Merits of a Due Process Violation

               As the court indicated at the January 14, 2020 hearing, it appears that,

standing alone, Bylaw § 3.5.15.4 was violated. There had been a “favorable

action” by the MEC on November 7, 2019 that recommended continuation of

Plaintiff’s privileges as then-restricted for one-year (and with knowledge that a due

process hearing on those restrictions was scheduled). The Board was considering

“modification or rejection” of that MEC action such that Plaintiff was entitled “to a

hearing in accordance with the Fair Hearing Plan.” Under Bylaw § 3.5.15.4, the

Board was to “notify the applicant . . . and shall take no final action until the

applicant has waived or exhausted the procedural rights provided in the Fair

Hearing Plan.” ECF No. 22-7 at PageID #329. Nevertheless, on December 17,




       3
          Defendants suggest that Plaintiff is actually seeking a mandatory injunction (which is
subject to even higher standards), rather than a prohibitory injunction, that would go “well
beyond simply maintaining the status quo.” Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th
Cir. 1994). The court, however, applies standards for a prohibitory injunction—Plaintiff is in
effect seeking the status quo as of November 7, 2019, where she was able to exercise privileges
on a restricted basis.


                                               14
2019, the Board made what it characterized as a “final decision” that denied

Plaintiff’s reappointment application.4

              But even if there was a violation of a Bylaw, the question before the

court is whether there is a likelihood of success on a due process violation. And

certainly not every violation of the Bylaws necessarily rises to a constitutional due

process violation. See, e.g., Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (“Due

process, unlike some legal rules, is not a technical conception with a fixed content

unrelated to time, place and circumstances. Due process is flexible and calls for

such procedural protections as the particular situation demands.”) (internal

editorial marks and citations omitted); Franceschi v. Yee, 887 F.3d 927, 935 (9th

Cir. 2018) (“It is well-established that because due process is a flexible concept,

‘[p]recisely what procedures the Due Process Clause requires in any given case is a

function of context.’”) (quoting Brewster v. Bd. of Educ. of Lynwood Unified Sch.

Dist., 149 F.2d 971, 983 (9th Cir. 1998)).

              On the one hand, considering the context—where all the parties

(including the Board) were operating under the assumption that the credentialing

       4
          Defendants have not argued that there is a difference between a “final decision” and
“final action” for purposes of the Bylaws. Compare Bylaws § 3.5.15.4 (referring to taking “no
final action”) with the December 18, 2019 Notice of Adverse Action (referring to the Board’s
“final decision”). In any event, from Plaintiff’s perspective (and as the court views it), the
Board’s December 18, 2019 Notice was in fact a “final action” rejecting Plaintiff’s
reappointment, but subject to being changed after the due process hearing—it meant she had no
privileges. Whether privileges could be reinstated is a different matter.


                                              15
matters would be addressed at an already-scheduled due process hearing that had

been continued at Plaintiff’s behest—any “final action” the Board took on

Plaintiff’s reappointment application on December 17, 2019 was subject to

ongoing procedural protections of Plaintiff’s property interests.5 On the other

hand, Bylaw § 3.5.15.4. is itself supposed to be providing the very process that is

due.

               Applicable case law indicates that, absent invocation of procedures for

exigent circumstances or situations, a physician is entitled to a hearing prior to

termination of privileges—not after. See, e.g., Lew, 754 F.2d at 1424 (“[W]e must

determine whether Dr. Lew received an adequate procedural hearing before his

property interest was terminated. ‘[W]hen a State seeks to terminate [a protected]

interest . . . , it must afford “notice and opportunity for hearing appropriate to the

nature of the case,” before the termination becomes effective.’”) (quoting Bd. of

Regents v. Roth, 408 U.S. 564, 570 n.7 (1972)) (brackets and emphasis in

original)); Silver, 53 Haw. at 572, 497 P.2d at 486 (“A final decision to revoke

privileges or not reappoint, made by the ultimate governing body, the hospital




       5
         No one disputes that a physician’s existing privileges are a protected “property right”
for purposes of a due process analysis. See, e.g., Lew v. Kona Hosp., 754 F.2d 1420, 1424 (9th
Cir. 1985); Silver v. Castle Mem’l Hosp., 53 Haw. 475, 497 P.2d 564 (1972).


                                               16
board, must come after the requisite hearing is provided.”); Blaine v. N. Brevard

Cty. Hosp. Dist., 312 F. Supp. 3d 1295, 1304 (M.D. Fla. 2018) (similar).

             This case law clearly suggests that, because no procedures for

summary termination or exigent circumstances appear to have been invoked,

Defendants likely violated due process by terminating all of Plaintiff’s privileges

prior to the hearing scheduled to begin on January 27, 2020. Nevertheless, despite

that inclination, the court need not make such a final declaration at this stage.

Issuance of a TRO requires Plaintiff to prove all four Winter factors—and as

analyzed to follow, even if Plaintiff succeeds on the first factor, she fails to satisfy

the remaining Winter factors.

B.    Irreparable Injury in the Absence of Preliminary Relief

             Plaintiff contends she will suffer irreparable injury to her practice,

relations with her patients, and her reputation—harm that she claims cannot be

remedied by monetary damages—if her privileges are not restored to their prior

status (i.e., under restrictions in place on November 7, 2019). But much of the

injury she describes might occur (or has already incurred) regardless of a

continuation of the restrictions in place on November 7, 2019. The record also

indicates that Plaintiff appears to have at least some “provisional” privileges at

another institution, indicating that she could continue at least some of her practice,

although not at Queen’s. See ECF No. 35-14.

                                           17
             More importantly, as Defendants have argued, Plaintiff’s claims of

irreparable injury are belied by the delay that occurred in her seeking immediate

injunctive relief. This delay suggests an absence of irreparable harm. See, e.g.,

Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985)

(“Plaintiff’s long delay before seeking a preliminary injunction implies a lack of

urgency and irreparable harm.”) (citations omitted) (addressing loss of reputation);

Valeo Intellectual Prop., Inc. v. Data Depth Corp., 368 F. Supp. 2d 1121, 1128

(W.D. Wash. 2005) (similar); Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir.

2015) (reasoning that plaintiff’s own delay “undercut . . . claim of irreparable

harm”).

             Here, the record indicates that Plaintiff did not submit a completed

application for reappointment until September 24, 2019, when her existing

privileges were to expire on November 8, 2019. And when final action regarding

that application was not completed, and when her privileges then “expired”

(wrongfully, according to Plaintiff), she took no immediate legal action to restore

them. She also knew that on November 14, 2019, the QPSC had recommended—

contrary to the MEC—denying the application. In effect, rather than seeking

immediate relief to remedy an ongoing “irreparable injury,” she appeared to be

content to allow the process to run its course. And even after the notice of the

Board’s “final decision” on December 18, 2019 denying her reappointment

                                          18
application, Plaintiff waited another three weeks until January 7, 2020 before filing

the present TRO Motion—less than three weeks before the due process hearing

was to begin. In the interim, she confirmed that the reappointment issues would be

part of the due process hearing scheduled to begin on January 27, 2020, and

participated in the pre-hearing processes for that hearing. See ECF No. 22-14 at

PageID #413; ECF No. 22-16 at PageID #514; ECF No. 35-19 at PageID #871.

             These circumstances all indicate a lack of irreparable injury that

would be remedied by continuing the restricted privileges at Queen’s in the

interim. And plaintiff “must establish that irreparable harm is likely, not just

possible, in order to obtain a preliminary injunction.” Alliance for the Wild

Rockies, 632 F.3d at 1131. In short, Plaintiff fails to meet her burden to

demonstrate irreparable injury in the absence of preliminary relief, especially

considering that these issues will shortly be addressed at the upcoming due process

hearing.

C.    Balance of Equities

             Moreover, even assuming some ongoing harm to Plaintiff’s patient

relations and reputation, this injury is outweighed by injury to “patient care and

order” that could occur if a TRO is granted. See Roudachevski v. All-Am. Care

Ctrs., Inc., 648 F.3d 701, 707 (8th Cir. 2011) (affirming finding that balance of

harms weighed in favor of medical facility where reinstatement would disrupt

                                          19
“patient care and order”). The record (some of it submitted under seal, with court

approval, pursuant to Haw. Rev. Stat. § 624-25.5 as confidential peer review

records) establishes that Queen’s would be harmed by immediate restoration of

Plaintiff’s privileges to the status quo as of November 7, 2019. See, e.g., ECF No.

35-17. The record provides specific indications of potential harm to Queen’s if an

injunction is issued—evidence that supports conclusions in the Board’s December

18, 2019 Notice regarding Plaintiff’s performance and professionalism that could

distract medical staff from an appropriate focus on patient care. In short, the

balance of equities tips in favor of Queen’s. Further, the Plaintiff’s delay described

above in bringing this TRO Motion also factors into the equitable balance.

D.    Public Interest

             The last Winter factor also favors Queen’s. “In exercising their sound

discretion, courts of equity should pay particular regard for the public

consequences in employing the extraordinary remedy of injunction.” Winter, 555

U.S. at 24 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)).

“The public interest inquiry primarily addresses [the] impact on non-parties rather

than parties.” Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 974 (9th

Cir. 2002), abrogated on other grounds by Winter, 555 U.S. at 22.

             Even if, as Plaintiff asserts, she would provide needed surgical care to

patients, the record does not adequately establish that Plaintiff provides unique and

                                          20
essential services that no one else can perform. That is, Plaintiff has not

established that depriving the public of her services would cause sufficient harm to

require an immediate injunction.

             And although the public has an interest in having Queen’s strictly

follow its Bylaws and provide due process to physicians, the public has a

concomitant interest in optimizing patient care and safety. The public has an

interest in allowing Queen’s to manage and control its affairs in a manner

consistent with quality health care, considering not only a physician’s skills, but all

considerations that are entailed with credentialing decisions. And the record here

does not establish that an immediate injunction would benefit the public interest; if

anything, it establishes that issuing the requested TRO could harm the public

interest.

///

///

///

///

///

///

///

///

                                          21
                                    V. CONCLUSION

              For the foregoing reasons, the court DENIES Plaintiff’s Second

Motion for TRO. Even assuming Plaintiff could prevail on the first Winter factor

(that is, a likelihood of success on the merits of a due process violation), the other

Winter factors are not satisfied.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, January 21, 2020.



                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Yu v. Queen’s Med. Ctr., et al., Civ. No. 19-00258 JMS-KJM, Order Denying Plaintiff’s Second
Motion for Temporary Restraining Order, ECF No. 18




                                             22
